*258Dissenting Opinion by
Jacobs, J.:
I dissent.
We noted in Commonwealth v. Cooper, 229 Pa. Superior Ct. 52, 823 A.2d 255 (1974), that the absolute right to make a closing argument “still must be viewed through a glass tempered with the experience of non-jury trials and colored by the facts of the case.” Id. at 54, 323 A.2d at 256-57. In my opinion the facts of this case are not materially distinguishable from those of Cooper. In this case, as in Cooper, defense counsel stood silently as the Court asked the appellant to approach the bench, produced the bills of indictment and pronounced the verdict. As in Cooper, counsel made no objection until after the verdict was announced.
In my opinion this case also “indicates at most a misunderstanding on the part of the court as to appellant’s intent to proceed without closing argument.” Commonwealth v. Cooper, supra at 55, 323 A.2d at 257. I would hold that the appellant, by permitting that misunderstanding to continue, waived his right to summation.
Van der VooRT, J., joins in this dissenting opinion.